ON MOTION
NEWMAN, Circuit Judge.

ORDER

The Secretary of Veterans Affairs moves to dismiss Alexander Miller’s appeal as untimely. Miller has not responded.
An appeal from a decision of the Court of Appeals for Veterans Claims must be filed within 60 days after entry of judgment. See 38 U.S.C. § 7292(a); 28 U.S.C. *891§ 2107(b). The certified list reflects that the decision appealed from was entered by the Court of Appeals for Veterans Claims on May 11, 2000, and the notice of appeal was filed on September 8, 2000, more than 60 days later. Because the time limit for filing a notice of appeal may not be waived, this appeal must be dismissed. See Sofarelli Assoc., Inc. v. United States, 716 F.2d 1395 (Fed.Cir.1983); Placeway Const. Corp. v. United States, 713 F.2d 726, 728 (Fed.Cir.1983).
Accordingly,
IT IS ORDERED THAT:
(1) The Secretary’s unopposed motion to dismiss is granted.
(2) The revised official caption is reflected above.
(3) Each side shall bear its own costs.